Citation Nr: 0411582	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  99-16 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUES


1.  Entitlement to service connection for bronchitis.

2.  Entitlement to an increased (compensable) evaluation for 
sinusitis/rhinitis.

3.  Entitlement to an increased evaluation for hiatal hernia, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD


D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1993 to September 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

During the course of the appeal, the veteran's claims file 
was transferred to the RO in Providence, Rhode Island.

In August 2002, the veteran raised the issue of entitlement 
to service connection for ear infections secondary to 
sinusitis/rhinitis and a skin disorder.  He also noted that a 
skin problem that he attributed to service has worsened.  
Although the veteran believes that he is already service-
connected for a skin disorder, that issue was denied in 
August 1998.  His statement, therefore, should be viewed as a 
petition to reopen a previously denied claim.  Notably, none 
of these issues is developed or certified for appellate 
review.  Hence, they are referred to the RO for appropriate 
action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.  


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003). 

Correspondence dated in July 2002, September 2002, and July 
2004 did not satisfy all of the notice requirements of the 
Act.  In particular, the veteran was not informed of the 
specific evidence and information VA would seek to obtain, 
and the specific evidence and information he should submit 
for each claimed disorder.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In addition, he was not asked to submit all 
relevant evidence in his possession that was not of record.  

With regard to assisting the veteran in developing his claim, 
the Board notes that he indicated receiving private medical 
treatment for sinusitis in 2000.  The RO should attempt to 
obtain these records on behalf of the veteran.

Finally, the RO should obtain all ongoing VA Medical Center 
treatment records since May 2003.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran to 
identify all VA and non-VA healthcare 
providers who have treated him for 
sinusitis/rhinitis, a hiatal hernia, and 
bronchitis since May 2003 and ask him to 
sign the appropriate releases.  The RO 
should specifically inquire about private 
medical treatment received in 2000 for 
sinusitis.  Thereafter, the RO should 
attempt to secure these records, and any 
pertinent records obtained should be 
associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the file.  The veteran must 
be notified of unsuccessful efforts in 
this regard. 

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); the 
Veterans Benefits Act of 2003.  In 
particular, he must be notified of the 
evidence and information VA would seek to 
obtain, of the evidence and information 
the veteran should submit, and the 
appellant should be asked to submit 
relevant evidence in his possession that 
is not of record.

3.  Upon completion of the requested 
development above, the RO should again 
review the claims.  If additional 
evidence or information received triggers 
a need for further development, then such 
development should be undertaken.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  A reasonable period of time 
should be allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




